Citation Nr: 0428765	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from June 1955 to November 
1979.

In March 1980, service connection was granted for low back 
strain, and a 10 percent disability rating was assigned.

In November 1999, the veteran filed a claim of entitlement to 
an increased disability rating for his service-connected back 
disability, as well as entitlement to service connection for 
a cervical spine disability.  In a May 1999 rating decision, 
the RO denied entitlement to an increased disability rating 
for service-connected low back strain.  The RO also denied 
the veteran's claim of entitlement to service connection for 
cervical spine injury residuals.  The veteran indicated 
timely disagreement with those decisions and, following 
receipt of a statement of the case, perfected his appeal of 
those issues with the submittal of a substantive appeal (VA 
Form 9) in June 2002.  

In a July 2002 rating decision, the RO increased the 
disability rating for the veteran's service-connected low 
back strain, now characterized as low back strain with 
degenerative changes, to 40 percent, effective as of November 
16, 1998.  The veteran indicated continued disagreement with 
the disability rating assigned for this disorder.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [on claim for original or 
increased disability rating, claimant will generally be 
presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded].

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in February 2004.  A transcript 
of that hearing is associated with the veteran's claims 
folder.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Issues not on appeal

In June 2001, the RO denied claims of entitlement to service 
connection for sinusitis and bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in June 2002, 
and the RO issued a statement of the case in July 2002.  By 
letter dated July 26, 2002 the veteran was furnished with 
that statement and apprised of his appeal rights.  There is 
no indication in the record that the veteran subsequently 
perfected a substantive appeal by filing a VA Form 9 or 
equivalent.  

In August 2003, the RO denied the veteran's claim of 
entitlement to service connection for head injury residuals.  
The veteran was notified of this decision, and of appellate 
rights, by means of a letter from the RO dated August 9, 
2003.  There is no indication in the record that he 
thereafter filed an NOD as to that decision.  

In the absence of a perfected appeal, those matters are not 
before the Board and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105, a NOD initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].  

Additional procedural matter

At his request, the veteran was furnished with a copy of the 
February 2004 haring transcript on July 2, 2004.  By means of 
a letter dated July 30, 2004, the veteran proffered 
information "to correctly reflect in the transcript the 
information" he gave in testimony at his February 2004 
personal hearing.  It is clear from this statement that he is 
seeking to expand on his February 2004 Board testimony, and 
not correct errors in the transcript.  To the extent that the 
veteran is attempting to move the Board to include additional 
statements in the hearing transcript, this is not authorized 
by law, and his motion is accordingly denied.  See 38 C.F.R. 
§ 20.716 (2003).  To the extent that the veteran is 
attempting to add additional evidence to the record out of 
time, his motion to do so is denied because good cause for 
doing has not been shown.  See 38 C.F.R. § 20.1304(b) (2003).  
The veteran had ample opportunity at his personal hearing to 
provide the information he now seeks to add to the record.      


FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
lumbar spine disorder is manifested primarily by complaints 
of pain and limited motion, without incapacitating episodes.  
Neurological involvement is not clinically demonstrated.

2.  The evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's lumbar spine disorder, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected lumbar spine disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242 (2004).

2.  The referral for consideration an increased disability 
rating for service-connected lumbar spine disorder on an 
extraschedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine disorder, currently evaluated 
as 40 percent disabling.

The veteran is seeking entitlement to an increased disability 
rating for a service-connected lumbar spine disorder that has 
most recently been characterized as low back strain with 
degenerative changes and which is currently evaluated as 
40 percent disabling.  A discussed elsewhere in this 
decision, the other issue on appeal, that of the veteran's 
entitlement to service connection for a cervical spine 
disability, is being remanded.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The concept of a well-grounded claim was eliminated by the 
VCAA.  The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2002 statement of the case (SOC) and the August 2002 and 
April 2003 supplemental statements of the case (SSOC) of the 
pertinent law and regulations applicable to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
March 2003.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his low back 
disability was related to military service.  Specifically, he 
was advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for his low back 
condition, hearing loss or tinnitus.  He was also informed 
that he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.

The Board finds that the March 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate his claim, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.

The Board additionally notes that even though the March 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

The veteran's claim for increased compensation for his low 
back disability was adjudicated by the RO in April 2003, 
prior to the expiration of the one-year period following the 
March 2003 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the low back claim has been 
identified and obtained.  The evidence of record includes 
service medical records and the reports of VA treatment and 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board also observes that the veteran secured the services 
of a representative, was provided with ample opportunity to 
submit evidence and argument in support of his claim, and was 
given the opportunity to appear at a personal hearing if he 
so desired.  See 38 C.F.R. § 3.103 (2004).  He appeared 
before the undersigned at the RO in February 2004 per his 
request.

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific rating criteria

As has been discussed in the Introduction above, service 
connection for a low back disability, characterized as low 
back strain, was granted in March 1980, with a 10 percent 
rating assigned.  By means of a claim received by VA on 
November 16, 1998, the veteran sought increased compensation 
for this disability.  The veteran appealed the May 1999 RO 
rating decision which denied the claim.  In July 2002, a 40 
percent disability rating was awarded for the low back 
condition, currently denominated as low back strain with 
degenerative changes.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected low back 
disorder under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

The Board provided the veteran with the new regulatory 
criteria in the April 2003 SSOC.  The veteran's 
representative submitted additional argument on his behalf in 
January 2004 and July 2004.  Therefore, there is no prejudice 
to the veteran in the Board adjudicating the claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected disc degeneration at the L5-
S1 level has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2003) as 40 percent 
disabling.  In addition, his representative has requested 
that VA consider application of the criteria set forth at 
Diagnostic Code 5293.

Under the rating criteria in effect prior to September 26, 
2003, arthritis is rated based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  Former 
Diagnostic Code 5292 [spine, limitation of motion of, lumbar] 
provided the following levels of disability:	
	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Former Diagnostic Code 5295 [lumbosacral strain] provided the 
following levels of disability:	

40% Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending on standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20% With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10% With characteristic pain on motion;

0% With slight subjective symptoms only.

See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective from September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows: 

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 

10% With incapacitating episodes having a total duration 
of 10 at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004). 

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

Service medical records show that the veteran had been 
treated during service for complaints of intermittent low 
back pain due to a low back strain.  The report of a December 
1980 VA examination indicates diagnoses to include history of 
intermittent low back pain localized in the lumbosacral area.  
Radiographic studies of the lumbar spine were deemed normal.

A VA treatment record dated in April 1998 shows complaints of 
low back pain, without leg pain or numbness.  Another VA 
treatment record dated in that same month shows a diagnosis 
of stable degenerative joint disease.  A February 1999 VA 
treatment record notes complaints of lumbar pain that was 
positional and not associated with radiating pain.

In October 2000, the veteran was afforded a VA medical 
examination.  The examiner noted that the veteran 
accomplished lumbar forward flexion to 45 degrees, extension 
to 10 degrees, lateroflexion to 35 degrees and rotation to 30 
degrees in either direction, with complaints of pain at the 
extremity of all these motions.  A straight leg and cross leg 
examination was negative, and the veteran was able to sit up 
with the legs fully extended.  X-ray of the lumbar spine 
revealed degenerative disc disease predominantly at the L5-S1 
level.

The report of a February 2001 VA examination shows complaints 
of daily low back pain that did not radiate into the lower 
extremities.  The examiner remarked that the veteran possibly 
had stiffness, but that he did not have any particular 
weakness, fatigability or lack of endurance on specific 
questioning.  The examiner noted that it was "difficult" to 
ascertain from the veteran's history whether he had flare-
ups, but his condition did apparently worsen approximately 
twice per month, for about a day, with complaints of his back 
"locking."  With regard to functional limitations, the 
veteran indicated that he experienced back pain when he sat 
too long, when he mowed his lawn, and when he sat on very low 
or soft chairs.  He had difficulty walking more than a mile, 
or picking up heavy objects.  On examination of the spine in 
the sitting and standing positions, there was no scoliosis or 
abnormal curves.  There was no tenderness on palpation of the 
spinous processes of the lumbar spine, or tenderness on 
palpation of the right or left paravertebral musculature.  
Flexion was accomplished from 0 (zero) degrees to 30 degrees, 
with rotation to the left possible from 0 (zero) degrees to 
34 degrees, and to the right from 0 (zero) degrees to 26 
degrees.  The examiner particularly noted that no 
neurological problems related to low back injury were found.  

The veteran underwent another VA examination in April 2003.  
The report of this examination shows that he indicated that 
his back problems had worsened, that he could stand no longer 
than 15 to 30 minutes, and that he could walk no more than a 
half mile.  On examination, he was able to flex forward to 75 
degrees, side tilt 25 degrees to the right and 20 degrees to 
the left, and extend 15 degrees; the examiner noted that the 
veteran had pain at those limits.  He could heel and toe 
walk, although toe walking was accomplished with difficulty.  
Straight leg raising was possible to 70 degrees before low 
back pain was reported.  While there was pain, it did not 
extend into his lower extremities.  When asked if his pain 
ever "wiped him out" to the point he was bed-ridden, he 
indicated that he could not stay in bed because he needed to 
take care of his wife, and that he did most of the housework.  
The report indicates a diagnosis of low back strain with 
degenerative changes, with previously recognized degenerative 
disc disease.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 40 percent disabling.  He essentially contends 
that the symptomatology associated with his back disorder is 
more severe than is contemplated by the currently assigned 
rating.  

Assignment of diagnostic code 

The veteran's service-connected low back disability has been 
characterized by the RO for rating purposes as low back 
strain with degenerative changes, rated under former 
Diagnostic Codes 5292 and 5295, both discussed above.  His 
representative has suggested that the disability be evaluated 
as intervertebral disc syndrome under the former Diagnostic 
Code 5293 and current Diagnostic Code 5243.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence, the Board believes that the 
veteran's  service-connected low back disability, which has 
been diagnosed as low back strain with degenerative joint 
disease, is most appropriately rated under former Diagnostic 
Codes 5292 and 5295.  The medical evidence of record 
indicates that the veteran's low back condition involves 
symptoms resulting from low back strain with degenerative 
changes, chiefly pain and limitation of motion.  Low back 
strain is rated under former Diagnostic Code 5295; 
degenerative changes are rated based upon limitation of 
motion under former Diagnostic Codes 5003 and 5292.  Under 
the current rating criteria, the general rating formula, 
described above, is applicable.  
    
With respect to the specific contention of the veteran's 
representative, intervertebral disc syndrome has not been 
diagnosed, and no neurological symptomatology, which would 
arguably allow for rating under former Diagnostic Code 5293, 
has not been identified.  Accordingly, former Diagnostic Code 
5293 and current Diagnostic Code 5243 are not for 
application.  

Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 40 percent rating under former 
Diagnostic Code 5292 for severe limitation of motion of the 
lumbar spine.  This is the highest schedular rating that can 
be awarded under this diagnostic code.  Likewise, 40 percent 
is the highest schedular rating possible under former 
Diagnostic Code 5295, lumbosacral strain.

(ii)  The current schedular criteria

To obtain a disability rating higher than the currently 
assigned 40 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].   

The record reveals that the veteran has movement of the 
lumbar spine, albeit limited, in all directions.  Most 
recently, although the April 2003 VA examination revealed a 
decreased range of motion of the low back, there was not a 
suggestion of ankylosis.  This report is congruent with the 
remainder of the competent medical evidence of record.  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  Moreover, the 
veteran himself does not appear to contend that his lumbar 
spine is ankylosed.  Because the veteran is able to move his 
lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.  

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  

With respect to the former schedular criteria, 40 percent is 
the maximum schedular disability rating available under both 
Diagnostic Code 5292 and Diagnostic Code 5295.  Under such 
circumstances, DeLuca factors need not be considered.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997), [if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable]. 

Under the current schedular criteria, a disability rating in 
excess of the currently assigned 40 percent is available.  
The Board therefore must consider DeLuca factors.   

The veteran has complained of pain; he has reported that he 
is limited as to the length of time he can stand and sit, and 
that he cannot lift heavy objects.  

The objective clinical findings of record, however, do not 
reflect the presence of DeLuca factors such a weakness, 
incoordination, fatigability and the like which would allow 
for the assignment of additional disability.  Although pain 
at the extremes of motion has been noted, this is 
contemplated by the assigned 40 percent rating.  The Board is 
unable to identify any clinical findings that would warrant 
an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, and the veteran and his representative have pointed to 
none.  The current 40 percent rating adequately compensates 
the veteran for any functional impairment attributable to his 
low back disability, which as discussed above includes 
episodes of pain and limited motion.   See 38 C.F.R. § 4.1, 
4.10 (2004).

Extraschedular consideration

In the April 2003 SSOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issues on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his low 
back disability. Indeed, it does not appear from the record 
that he has been hospitalized at all since service.  While 
the veteran's low back disability causes him pain and may 
restrict certain daily activities, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  

With respect to interference with employment, the veteran, 
age 68, has indicated he is retired.  He has brought to the 
Board's attention no evidence which is indicative of marked 
interference with employment, over and above that which is 
contemplated in the currently assigned 40 percent disability 
rating.  The Board itself has identified no basis for 
assigning an extraschedular rating.  In that connection, it 
must be pointed out that impairment in industrial capability 
is the determining factor implicit in VA's rating criteria, 
and in this instance is accounted for by the 40 percent 
disability rating currently assigned.  See 38 C.F.R. §§ 
3.321(a), 4.1 [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  
See also  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

For reasons stated above, the Board believes that the 
40 percent rating which it has assigned takes into 
consideration the pain and limitations occasioned by the 
veteran's low back disability.  The evidence does not support 
the proposition that the veteran's service-connected low back 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

An increased disability rating for the service-connected 
lumbar spine disorder is denied.


REMAND

2.  Entitlement to service connection for a cervical spine 
disorder.

The veteran is also seeking entitlement to service connection 
for a cervical spine disability.  After having reviewed the 
VA claims folder, and for the reasons set forth below, the 
Board believes that a remand is necessary.

At his February 2004 personal hearing, the veteran indicated 
that he began receiving medical treatment for his neck 
(cervical spine) at the Dallas, Texas VA Medical Center in 
1980, shortly after he retired from military service.  While 
the report of a December 1980 VA examination conducted at 
that facility is of record, his claims file does not contain 
any records pertaining to the treatment purportedly accorded 
him in 1980 or for many years thereafter at either the Dallas 
VA Medical Center or at any other VA or private facility.  
These records, if extant, must be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be requested to 
identify any and all health care 
providers who have accorded him treatment 
since his separation from service in 
November 1979 for neck (cervical spine) 
problems.  Following receipt of such 
information, which should include names, 
addresses, and if possible dates of 
treatment, along with duly executed 
authorization for the release of private 
medical information, VBA should take 
appropriate steps to associate that such 
records of examination and treatment 
furnished to the veteran with his VA 
claims folder.  If VBA determines that it 
is the veteran's responsibility to obtain 
such records, the veteran should be 
instructed to do so.  If VBA itself 
undertakes this responsibility, it should 
secure appropriate consent forms from the 
veteran and obtain such records. 

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim.  If the decision remains 
in any manner unfavorable to the veteran, 
a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



